283 S.C. 501 (1984)
323 S.E.2d 535
Debra Crumpton BOLDING, Respondent,
v.
Derrill Jake BOLDING, Appellant.
0320
Court of Appeals of South Carolina.
Heard September 19, 1984.
Decided November 26, 1984.
Timothy L. Brown, Greenville, for appellant.
William C. Hood, Anderson, for respondent.
Heard Sept. 19, 1984.
Decided Nov. 26, 1984.
Per Curiam.
Derrill Jake Bolding appeals an order of the family court granting his wife Debra Crumpton Bolding a divorce, custody of the parties' minor children, child support, attorney's fees, and equitable division of the parties' personal property. In its order, however, the family court reserved jurisdiction concerning the issue as to the equitable division of the parties' real property.
*502 Because the order appealed from is not final in that it does not "finally dispose of the whole subject matter in litigation" [4 Am. Jur. (2d) Appeal and Error § 53 at 575 (1962)], we dismiss the husband's appeal "for lack of appealability." Id. § 50 at 573.
We might add that we find no merit to the husband's assertion that the wife neglected to plead for a determination of her equitable interest in the real property. The wife in paragraph V of her petition expressly alleges that she is entitled to a "property settlement ... based upon [the parties'] legal and equitable rights" and in her prayer for relief she asks for "a property settlement." See Kirven v. Lawrence, 244 S.C. 572, 137 S.E. (2d) 764 (1964).
Appeal dismissed.